Exhibit 10.2
  
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made as of this 5th day of November, 2010, by and
between China Premium Lifestyle Enterprise, Inc., a Nevada corporation (the
"Company") and Herbert Adamczyk, an individual (the "Executive").
 
BACKGROUND
 
The Company and the Executive desire to enter into this Agreement to assure the
Company of the services of the Executive and to set forth the rights and the
duties of the parties hereto.
 
AGREEMENT
 
In consideration of the mutual covenants, terms and conditions hereinafter
contained, and for other good and valuable consideration, the parties hereby
agree as follows:
 
1.           Term of Employment.  The Company hereby employs the Executive and
the Executive hereby accepts such employment commencing on November 6, 2010, and
terminating on November 5, 2011 (the "Term"), unless sooner terminated as
provided herein.
 
2.           Duties.  The Executive shall serve as the Chief Operating Officer
of the Company, with the powers and duties consistent with such position.  The
Executive may be reassigned or transferred to another management position only
upon the Company obtaining the Executive’s prior written consent.  The Executive
shall also be subject to the policies and procedures generally applicable to
executive employees of the Company.
 
3.           Compensation.
 
3.1           Salary.  The Company shall pay the Executive a salary of US$84,048
per year (the "Salary").  The Salary shall be subject to annual review and
adjustment or no adjustment in the sole discretion of the Company.   The Salary
shall be payable in equal installments monthly consistent with the Company's
regular business practice.
 
3.2           Bonus.  In addition to the Salary, the Executive shall be eligible
to receive a bonus for each calendar year in an amount to be determined by the
Board of Directors of the Company.
 
3.3           Expense Reimbursement; Expense Allowance.  The Company shall
reimburse the Executive for reasonable and necessary business and entertainment
expenses incurred by him in connection with the performance of his duties
hereunder, including, but not limited to, expenses for business development,
travel, meals and accommodations and related expenditures at the same or higher
levels as the Executive incurred during the course of duty.  The Company shall
reimburse the Executive for all such expenses within thirty (30) days upon
presentation by the Executive, from time to time, of an itemized written
accounting of such expenditures.
 
3.4           Benefits.  The Company shall provide the Executive with the
following benefits during the Term and any renewals thereof:
 
(a)           Participation in Benefit Plans and Policies.  The Executive shall
be entitled to participate in all insurance and other benefit plans and policies
maintained for senior executives of the Company.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Indemnification.  The Executive shall, in addition to any other
legal or contractual rights to indemnification provided by the Company, be
provided coverage under indemnification policies and director and officer
liability policies maintained by the Company in amounts reasonably determined by
the Company.
 
 4.           Termination.
 
4.1           Termination Events.  The Executive's employment shall terminate
prior to the expiration of the Term upon the happening of any of the following
events:
 
(a)           Voluntary.  Voluntary termination by the Executive by giving three
(3) months’ notice in writing;
 
(b)           Death.  The death of the Executive;
 
(c)           For Cause.  For "cause" by the Company, defined as any of the
following: (i) the Executive is convicted of, or pleads nolo contendere to, a
felony; (ii) the Executive has committed an act of fraud, bad faith or willful
misconduct against the Company that is materially detrimental to the Company; or
(iii) the Executive has materially breached any of the terms of this Agreement
after written notice has been provided by the Company to the Executive regarding
the specific nature of such breach and the Executive fails to cure such breach
within thirty (30) days.
 
(d)           Disability.  Upon the good faith determination of the Board that
the Executive has become so physically or mentally incapacitated or disabled as
to be unable to satisfactorily perform his duties hereunder for a period of one
hundred twenty (120) consecutive calendar days or for one hundred eighty (180)
days in any three hundred sixty (360) day period, such determination based upon
a certificate as to such physical or mental disability issued by a licensed
physician and/or psychiatrist (as the case may be) mutually agreed upon by the
Executive (or his authorized representative(s)) and the Company;
 
(e)           Without Cause.  Termination for any reason other than for "cause"
as defined in Section 4.1(c) hereof.
 
(f)           By the Executive For Good Reason.  If the Company takes any of the
actions described in this subsection (f), the Executive may terminate employment
for "good reason" at any time upon written notice to the Company.  For purposes
of this Agreement, the Executive may terminate this Agreement pursuant to this
subsection (f) for "good reason" upon the occurrence of any of the following
events without the express written consent of the Executive:
 
(i)           a reduction in the Executive's Salary or the benefits set forth
above; and
 
(ii)           the Company has breached any of the terms of this Agreement.
 
4.2           Obligations After Voluntary Termination; For Cause
Termination.  In the event that the Executive's employment is terminated
pursuant to Sections 4.1(a) or (c) hereof, the Company shall pay to the
Executive or his representatives on the date of termination of employment
("Termination Date"):
 
(a)           all Salary compensation as is due pursuant to Section 3.1 herein,
prorated through the Termination Date;

 
 

--------------------------------------------------------------------------------

 
 
(b)           all expense reimbursements due and owing the Executive through the
Termination Date under Section 3.3 hereof, including reimbursements for
reasonable and necessary business expenses incurred prior to the Termination
Date, as long as the Executive submits a written accounting of such expenses in
accordance with Section 3.3 herein within forty-five (45) days of the
Termination Date; and
 
(c)           all benefits due the Executive, including benefits under
insurance, group health and retirement benefit plans pursuant to Section 3.4
hereof in accordance with the Company's standard policy, through the Termination
Date.
 
4.3           Obligations After Termination Without Cause, Death, Disability or
Termination by the Executive For Good Reason.  In the event that the Executive's
employment is terminated pursuant to Section 4.1(b), (d), (e) or (f) hereof, on
the Termination Date, the Company shall:
 
(a)           pay to the Executive or his representatives all Salary
compensation as is due or will be due pursuant to Section 3.1 herein through the
entire Term of this Agreement;
 
(b)           pay to the Executive or his representatives all expense
reimbursements due and owing the Executive through the Termination Date under
Section 3.3 hereof, including reimbursements for reasonable and necessary
business expenses incurred prior to the Termination Date, as long as the
Executive submits a written accounting of such expenses in accordance with
Section 3.3 hereof within forty-five (45) days of the Termination Date; and
 
(c)           pay to the Executive or his representatives all benefits due the
Executive, including benefits pursuant to Section 3.4 hereof in accordance with
the Company's standard policy, through the Termination Date.
 
4.4           Withholding.  The Company shall have the right to deduct from the
compensation due to the Executive any and all sums required for social security
and withholding taxes and for any other federal, state, or local tax or charge
which may be in effect or hereafter enacted or required by law as a charge on
compensation of the Executive.
 
4.5           Provision of Benefits.  Should the continuation of any benefits to
be provided to the Executive following the termination of the Executive's
employment hereunder be unavailable under the Company's benefit plans for any
reason, the Company shall pay for the Executive to receive such benefits under
substantially similar plans from similar third party providers.
 
5.           Assignment.  This Agreement is personal in nature and neither of
the parties hereto shall, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.
 
6.           Miscellaneous.
 
6.1           Entire Agreement; Modification.  This Agreement contains the
entire agreement of the parties relating to the subject matter hereof, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth otherwise
herein.  This Agreement supersedes any and all prior agreements, written or
oral, between the Executive and the Company.  No modification of this Agreement
shall be valid unless made in writing and signed by the parties hereto.

 
 

--------------------------------------------------------------------------------

 
 
6.2           Severable Provisions.  The provisions of this Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of the
Agreement shall nevertheless be binding and enforceable.
 
6.3           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal substantive laws of the State of Nevada, USA
without regard to conflicts of laws principles.
 
6.4           Notices.  All notices and other communications under this
Agreement shall be in writing and mailed, telecopied, or delivered by hand or by
a nationally recognized courier service guaranteeing overnight delivery to a
party, at the following address (or to such other address as such party may have
specified by notice given to the other party pursuant to this provision):


If to the Executive, to:
Mr. Herbert Adamczyk
 
c/o Wo Kee Hong Group
 
10/F., Block A, Wo Kee Hong Building,
 
585-609 Castle Peak Road,
 
Kwai Chung, N.T., Hong Kong.
   
If to the Company, to:
China Premium Lifestyle Enterprise, Inc.
 
500 North Rainbow Boulevard,
 
Suite 300, Las Vegas, Nevada 89107, USA.

 
All such notices and communications shall be sent by commercial courier service
and shall be effective upon receipt.  Copies for convenience may also be sent by
Facsimile and/or e-mail.
 
6.5           Counterparts.  This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.

                                                
[The remainder of this page is left blank intentionally.  Signatures follow.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Employment Agreement is executed as of the day and year
first above written.


Executive: HERBERT ADAMCZYK
 
CHINA PREMIUM LIFESTYLE ENTERPRISE, INC., a Nevada corporation
     
/s/ Herbert Adamczyk
 
By: /s/ Richard Man Fai Lee
Herbert Adamczyk
 
Name: Richard Man Fai Lee
Dated: November 5, 2010
 
Title:  Chief Executive Officer
   
Dated: November 5, 2010

 
 
 

--------------------------------------------------------------------------------

 